                      Case 1:21-cv-11294-RGS Document 2 Filed 08/04/21 Page 1 of 1




                                        UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW HAMPSHIRE
FILED - USDC
2021fm 4
           [ya L1viz Sr.
                           Plaintiff,
           V.


           ROBERT L. RYAN,in his official capacity as
           Clerk Magistrate ofDedham District Court
           for the Commonwealth of Massachusetts
                         Defendant.



                MOTION FOR PRELIMINARY INJUNCTION WITH SHORT ORDER OF NOTICE




                   PlaintiffIlya Liviz Sr. hereby moves this Honorable Court to schedule a Fed. R. Civ. P.

           65(a) preliminary injunction hearing with a short order of notice to enjoin the Clerk to comply

           with his duties. In Support thereof,the Verified Complaint is incorporated as if restated herein.

           Because Defendant’s actions, as alleged in the Complaint shocks the consciousness; no

           memorandum is needed. Moreover,the administratively denied appeal concerns plaintiffs

           ability to parent his minor child I.L. Jr. Each day that passes contributes to permanent loss and

           deprivation offamilial association and right to parent; urgency warrants a short order of notice.

                   WHEREFORE,Plaintiff respectfully requests this Court to GRANT his Motion for

           Preliminary Injunction, issue a short order of notice for a preliminary injunction hearing, and

           other relief this court deems fair and just.

                   Respectfully submitted this 4^^ day of August 2021


                                                                     Jl,. L.
                                                                Ilya Liviz/l.D., M.Ed., B.S.
                                                                153B West Hollis Street
                                                                Nashua, NH 03060
                                                                I (725)224-4653
                                                                Ilya.liviz@gmail.com
